Lewiton, C.J.


concurring:

I concur in the order remanding this case for a new trial. As stated in the opinion by Foster, J., the reported evidence did not warrant a finding that the plaintiff’s sale of the defendant’s motor vehicle, after repossession, was "carried out in a commercially reasonable manner” as required by G.L.c. 255B, §20A (C), and the denial of the defendant’s requesting ruling #11, asserting such insufficiency of the evidence, was erroneous. Since this issue is vital to a determination of the rights of the parties, there must be a new trial.